Citation Nr: 1604650	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected low back disability rated as status post multiple lumbar sprains with thoracolumbar scoliosis and a history of thoracic strain. 

2.  Entitlement to an initial compensable disability rating for service-connected allergic rhinitis with left ear Eustachian tube discomfort, to include whether a separate disability rating for a disease of the ear is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is in the claims file.

In October 2014, the Board remanded the claims for VA examinations.  The Board now finds that the January 2015 ear examination and March 2015 addendum opinion did not provide all the information necessary for the Board to make a final, fully informed decision on the claim and therefore, the claim must be remanded again pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an initial compensable rating for service-connected allergic rhinitis with left ear Eustachian tube discomfort, to include whether a separate disability rating for a disease of the ear is warranted, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's low back disability has been manifested by pain, slight limitation of motion and back spasm not resulting in an abnormal gait;  muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour have not been shown; ankylosis has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a low back disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235- 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC). 

In this case, the Veteran was provided with VCAA notice in May 2006 prior to the initial December 2006 adjudication.  The July 2008 SOC provided the Veteran with the relevant rating criteria for disabilities of the spine.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence, including VA treatment records through November 2014.  In addition, the Veteran had a VA predischarge general medical examination in June 2006 along with VA examinations of his spine in October 2011 and January 2015.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Together, these examinations provide the medical information needed to address the rating criteria relevant to the issue on appeal.  There is adequate medical evidence of record to make fully informed determination on this claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) .  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
II.  Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter: General Rating Formula) for Diagnostic Codes (DCs) 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (hereinafter: IVDS Formula).   With respect to the thoracolumbar spine, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.

Under the IVDS Formula, ratings higher than 10 percent require incapacitating episodes having a total duration of at least 2 weeks or more during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a , General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2015).
Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a , General Rating Formula, Note (5) (2015).  

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2015). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. at 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his lumbar spine disability requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. at 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

III.  Entitlement to an Increased Initial Rating

At a predischarge general medical examination in July 2006, the Veteran complained of pain in his low back on an intermittent basis that extended laterally to the right and left.  He described the pain as burning and indicated it would last for a few minutes after getting up from a chair or lying down.  It was indicated he did not wear a back brace and that he had no bowel, bladder or erectile dysfunction.  It was indicated he could participate in PT testing, to including walking and running 1 to 1.5 miles each, although that did cause back discomfort.  Physical examination revealed the back was tender to the left of midline at the L-2 level.  Range of motion was to 90 degrees with pain at 90 degrees of flexion, extension to 20 degrees with pain at 20 degrees, lateral bending right and left to 30 degrees and lateral rotation right and left to 30 degrees without pain. On repetition, there was pain with flexion and extension, but no weakness, fatigue, lack of endurance or incoordination.  There was no evidence of spasm or guarding.

In December 2006, the RO granted service connection for a low back disability and granted a 10 percent rating based on tenderness of the lumbar spine, with painful limited motion of the thoracolumbar spine and combined range of motion of 230 degrees.

In his October 2007 notice of disagreement, the Veteran indicated that after an in-service injury in October 2005, he lost the ability to run for long periods and had to support himself when bending over as he did not have to do before.  

In November 2008, the Veteran testified at the RO before a Decision Review Officer.  He indicated he could not stand for the very long and would have to get up every 30 to 45 minutes to move around when sitting.   He also indicated he could not lift very heavy objects and had a hard time exercising.  He indicated he was able to work eight, twelve or fourteen hour days without problems before his in-service accident, but now he was lucky to work an eight hour shift without having to take more frequent breaks.  It was indicated he currently worked at a desk job and he did not have to take off time from his current job because of his back condition.  He indicated experiencing pain in his low back and described it as "piercing."  He described spasms in his back that felt "like cramping."  He indicated his back condition had gotten worse since his last examination and he was experiencing more pain and less motion.  The Veteran indicated he was seeking treatment at VA and was taking pain medication and muscle relaxers.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge.  He indicated that he could not exercise regularly or run anymore and he could no longer stand hours at a time because of pain his in back that radiated down into his buttocks and legs.

In July 2010, the Board remanded the claim for a VA examination.

In October 2011, the Veteran underwent a VA examination of his spine.  The examiner reviewed the claims file and diagnosed status post multiple lumbar sprains with thoracolumbar scoliosis and history of thoracic strain and bilateral L-5 radiculopathy, left worse than right.  Flare-ups in symptoms were noted to include sharp pain in the low back making it impossible for the Veteran to exercise or do manual labor.  No limitation of motion was noted on range of motion testing and there was no painful motion or other symptoms upon repetitive testing.  Additional functional loss was not noted.  There was localized tenderness to palpation.  Guarding and muscle spasms were denied.    The examiner indicated that the Veteran did not have other neurological manifestations, such as bowel or bladder problems that could be associated with his spine disability.  IDVS was identified; however incapacitating episodes over the past 12 months were denied.

In a December 2011 rating decision, service connection for left and right lower extremity lower extremity radiculopathy was granted and separate ratings of 10 percent were assigned.

In October 2014, the Board reviewed the evidence and noted that limitation of motion shown on the October 2011 examination would not warrant a higher rating than 10 percent.  However, the Board found that VA treatment records and lay evidence dated after October 2011 indicated a worsening disability with further functional limitation.  The Board remanded the claim for another VA examination to determine the current severity of the Veteran's low back disability.

In January 2015, the Veteran underwent another examination of his spine.  The Veteran stated that if he lifted heavy objects his back is "uncomfortable."  He indicated he was able to work without limitations until 2 years prior and since then, he has not been able to mow or do physical work more than 30 minutes at a time without rest.  He states that he has an aching sensation in his low back during the course of an 8 hour work day.  It was indicated he worked as a computer person full time in a sitting position.  He had been seen for an evaluation in 2009 and had not since seen a physician for treatment for his back.  Flare-ups and functional impairment of the lumbar spine regardless of repetitive use were not noted.  There was no pain noted on weight bearing and range of motion was noted to be normal.  The straight leg raising test was negative and there was no evidence of ankylosis.  Guarding and muscle spasm were denied.  In addition, the Veteran did not have any other abnormalities or findings related to a back condition such as bowel or bladder problems.  

The Board finds that throughout the appeal period, the evidence does not reflect entitlement to a rating in excess of 10 percent.  In order to receive a 20 percent rating based upon limitation of motion of the spine, it would have to be shown that the Veteran has forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion not greater than 120 degrees.  The medical evidence of record does not demonstrate such limitation.  In addition, although the evidence indicates that the Veteran experiences back spasms or "cramping", there is no evidence this causes an abnormal gait or abnormal spinal contour.  In addition, there is no evidence of record of favorable or unfavorable ankylosis of the spine.  

The Board acknowledges the Veteran's complaints of pain as well as the Veteran's reported difficulties with activities of daily living, to include mowing the grass and exercising.  The Board notes, however, that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  There has to be additional disability beyond that reflected by the measured limitation of motion.  Upon careful consideration of the evidence, the Board finds that the Veteran's disability picture most closely approximates the criteria for a 10 percent rating and that a rating in excess of 10 percent based on functional loss is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca, 8 Vet. App. at 204 -06.  The 10 percent rating is compensating him for limitation caused by his symptoms, to include pain.
IV. Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's low back disability is so exceptional or unusual so as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence does not demonstrate that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. at 218   (1995).

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit  in Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1)  provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service-connected disabilities.  As such, the Board finds that even taking into account Johnson, this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  At the January 2015 VA examination, the Veteran indicated that he had an aching sensation in his low back during the course of the 8 hour work day and he was working as a computer person full time in a sitting position.  There is no more recent evidence of record that the Veteran is not continuing to work or that he is unable to sustain substantially gainful employment on account of his service-connected disabilities.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.


ORDER

A disability rating in excess of 10 percent for service-connected status post multiple lumbar sprains with thoracolumbar scoliosis and a history of thoracic strain is denied.


REMAND

Reason for remand: To schedule the Veteran for a VA examination with an Ear, Nose, and Throat (ENT) Specialist.

As noted in the October 2014 Board remand, the record reflects that the Veteran has been diagnosed with both allergic rhinitis and left ear Eustachian tube dysfunction.  The Veteran contends that he should be afforded separate disability ratings for each disability because they are distinct disorders and have differing symptomatology. 

In the October 2014 remand, the Board found that the Veteran is entitled to a separate rating for the disability present in his left ear.  Allergic rhinitis, rated under DC 6522, is considered a disease of the nose and throat pursuant to 38 C.F.R. § 4.97.  The symptoms affecting the Veteran's ear should be evaluated separately under the schedule of ratings for diseases of the ear pursuant to 38 C.F.R. § 4.87.  

In July 2010, the Board remanded the claim for an examination to determine whether the Veteran's Eustachian tube dysfunction and allergic rhinitis were distinct disabilities with different symptomatology.

At his November 2010 VA examination, the Veteran indicated he developed a left ear infection while on active duty and that thereafter he continued to experience residual sharp pains, headaches, ear fullness, tinnitus and dizziness that he associated with the "initial infectious episode."  As to rhinitis, the Veteran indicated occasional episodes of nasal congestion approximately 2 times per month.  He reported taking over the counter medication for such symptoms.  Upon examination, there was no evidence of nasal polyps or obstruction in either nostril.  The examiner diagnosed left ear Eustachian dysfunction and allergic rhinitis and described both as being "currently active."  The examiner indicated that the left ear Eustachian tube dysfunction and allergic rhinitis are separate and distinct disabilities which have "entirely unrelated symptoms and times of occurrence."

Evidence between the November 2010 examination and the most recent treatment records dated in 2014 do not show a significant change in symptoms.  The Veteran still experiences pain and pressure in his ears, as well as dizziness, hearing impairment and tinnitus.  Most notably, however, the records include symptomatology of Meniere's syndrome which is rated based on hearing impairment, vertigo and tinnitus; all symptoms the Veteran continues to experience.  

In October 2014, the Board reviewed the record and found that an examination was warranted to determine whether the Veteran's symptoms that have been manifesting since service are due to Meniere's syndrome and whether he should be properly evaluated for his left ear symptomatology pursuant to DC 6205 for any or all of the appeal period or whether the use of another diagnostic code or codes is more appropriate to compensate for left ear disability that is separate and distinct from rhinitis (a disease of the nose).  

In January 2015, the Veteran underwent a VA examination.  The examiner was not an ENT specialist and also performed an examination of the Veteran's spine.  He noted a diagnosis of Eustachian tube dysfunction.  The examiner indicated that the Veteran did not have symptoms attributable to Meniere's syndrome or any other ear condition.  The Veteran indicated symptoms of burning, sharp pain and fullness of the left ear that reoccurred once per week.  The Veteran indicated he also experienced dizziness when he has those symptoms.  He indicated the symptoms were alleviated within 2 to 3 days when he took medications.  He denied tinnitus and indicated a belief that he should be service-connected for Meniere's Syndrome rather than tinnitus.  The examiner noted the indication of Meniere's disease in 2011.  The examiner indicated that "R/O Meniere's disease" was not the same as a diagnosis.  It was indicated the examiner advised the Veteran to see an ENT.
  
In a January 2015 Deferred Rating, the RO sought an addendum opinion, to include consideration of whether the Veteran experienced dizziness as a result of his left ear disability and how often; whether he occasionally staggered due to dizziness as a result of his left ear disability; whether there were objective findings supporting a diagnosis of vestibular disequilibrium or whether and how often the Veteran experienced vertigo resulting in cerebellar gait.   In March 2015, the VA examiner stated the questions were answered in the January 2015 examination report.  He  repeated that the Veteran had no subjective/objective evidence of rhinitis and that Eustachian tube dysfunction could be "caused by other disease, not specifically by rhinitis."  

The Board finds that the examination and addendum opinion are inadequate and do not provide enough information to ensure the Board can make a fully informed decision on the claim.  This is especially true in light of the examiner's encouragement to the Veteran to see an ENT specialist to determine if he suffers, or has suffered at any point, from Meniere's disease.

Based on the foregoing, the Board will remand the claim for another VA examination with an ENT specialist.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from November 2014 to the present with the electronic claims file.

2.  Schedule the Veteran for a VA examination with an ENT SPECIALIST to assess the current nature and severity of his service-connected disability of the nose and dysfunction in the left ear.

The electronic claims file, including the Board's three remands, should be made available for review, and the examination report should reflect that such review occurred.

Following review of the record and examination of the Veteran, the ENT specialist should indicate which symptoms can be associated with the Veteran's rhinitis.  Specifically, the specialist should identify whether polyps are present and whether there is greater than 50-percent obstruction on both sides or complete obstruction on one side of the nose.

The specialist should then separately indicate which symptoms can be associated with the Veteran's diagnosed Eustachian tube dysfunction and whether such diagnosis is the proper one, in light of the evidence of hearing impairment, tinnitus and vertigo/dizziness which suggest the presence of Meniere's syndrome.  

The specialist should note evidence of Meniere's disease beginning in 2011 and indicate whether the disease was likely present prior to diagnosis and, if so, when the diagnosis could have been made based on the evidence of record.  The specialist should also note treatment for otitis media with vertigo and indicate if such disability remains present and, if so, its likely time of onset.  If the specialist does not diagnose Meniere's disease or otitis media, he/she should explain, to the extent possible, what disability is causing the Veteran's dizziness.

In regard to symptoms associated with the Veteran's left ear disability, the examiner should indicate the following:

(a) whether the Veteran experiences dizziness as a result of his left ear disability and how often;

(b) whether the Veteran occasionally staggers due to dizziness as a result of his left ear disability;
 
(c) whether there are objective findings supporting a diagnosis of vestibular disequilibrium;

(d)  whether and how often the Veteran experiences vertigo resulting in a cerebellar gait.

If chronic otitis externa is present, the specialist should indicate the presence of swelling, dry and scaly or serious discharge, and itching requiring frequent and prolonged treatment.

Finally, the specialist should provide an opinion as to what impact, if any, the Veteran's allergic rhinitis and the symptoms associated with dysfunction in the left ear, have on the Veteran's occupational functioning.

The RO should ensure that all information required for rating purposes is provided by the specialist.

3.  When the development requested has been completed, the claim should be reviewed and reajudicated by the RO.  

The RO must consider a separate rating for those symptoms representing a disease of the left ear which are separate and distinct from those caused by rhinitis, even if such rating is non-compensable.  

If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


